     
 
    

US. DISTRICT CO
NORTHERN DISTRICT OF Tex AS
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF THXAS

AMARILLO DIVISION MAR | 2 opp
UNITED STATES OF AMERICA PES DRTC .
Plaintiff, § Deputy
V. 2:19-CR-194-Z-BR-1
MARTIN GERALD OLIVAS, JR
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 26, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Martin Gerald Olivas, Jr filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Martin Gerald Olivas, Jr was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Martin Gerald Olivas, Jr; and ADJUDGES Defendant Martin Gerald Olivas,
Jr guilty of Count Three in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March IZ , 2020.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 

 
